DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is responsive to the preliminary amendment filed on 08/06/2020.
Claims 1-20 are pending in the application.

Regarding claim 19, the claim recites, “A computer-readable medium…....”
Analysis:
A review of the specification, paragraph [0056], recites as follow: “…….a non-transitory tangible computer readable machine-accessible medium having instructions encoded thereon for enabling programmable hardware…….”
In view of the above analysis, the claim 19 recites patent eligible subject matter.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-4, 7-13, 16- 20 are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Larsson et al. US 2014/0141792 hereinafter Larsson.


Regarding claim 1. Larsson discloses A method comprising: 
transmitting, by a base station, fig. 2, fig. 7a, BS: 
a first downlink carrier corresponding to a first carrier type, fig. 5b, [0049] wide-band cell 510, wherein the first downlink carrier comprises a first plurality of synchronization signals in a time interval, fig. 5b, [0049] synchronization signals 516 in cell 510; for instance, there are two synchronization signals (PSS and SSS) in subframe 540; and 
a second downlink carrier corresponding to a second carrier type, fig. 5b, [0049] narrow-band cell 520, wherein the second downlink carrier comprises a second plurality of synchronization signals in the time interval, fig. 5b, [0049] synchronization signals 516 in cell 510; for instance, there are two synchronization signals (PSS and SSS) in subframe 540, 
wherein, in the time interval, the first plurality of synchronization signals of the first downlink carrier are offset, in symbols, from the second plurality of synchronization signals of the second downlink carrier, synchronization signals 516 in cell 510 offset from synchronization signals 516 in cell 520; and 
see fig. 1a, also see fig. 7a, for base station communication with EU: for instance, as disclosed in [0034]-[0035] base station communication with UE 150.

Regarding claim 2. Larsson discloses, wherein the first plurality of synchronization signals comprise primary synchronization signals (PSS) of the first downlink carrier and secondary synchronization signals (SSS) of the first downlink carrier, fig. 5b, [0049] synchronization signals (PSS and SSS) 516 in cell 510.

Regarding claim 3. Larsson discloses, wherein the second plurality of synchronization signals comprise primary synchronization signals (PSS) of the second downlink carrier and secondary synchronization signals (SSS) of the second downlink carrier, fig. 5b, [0049] synchronization signals (PSS and SSS) 516 in cell 520.

Regarding claim 4. Larsson discloses, wherein, in the time interval, the first plurality of synchronization signals of the first downlink carrier do not overlap, in time, any of the second plurality of synchronization signals of the second downlink carrier, fig. 5b, [0049] synchronization signals (PSS and SSS), no overlap; for, PSS/SSS in 516 in cell 510 do not overlap with PSS/SSS in cell 520.

Regarding claim 7. Larsson discloses, wherein transmissions via the first downlink carrier of the first carrier type have a larger coverage area than transmissions via the second downlink carrier of the second carrier type, fig. 5b, [0049].

Regarding claim 8. Larsson discloses, wherein the first downlink carrier of the first carrier type and the second downlink carrier of the second carrier type are Long-Term Evolution (LTE) carriers, fig. 5b, [0049].

Regarding claim 9. Larsson discloses, wherein the time interval is at least one of: a slot; a subframe; a transmission time interval (TTI); or a plurality of symbols, fig. 5b, [0049], subframe 540.

Regarding claim 10. Larsson discloses A base station comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the base station to: 
	transmit a first downlink carrier corresponding to a first carrier type, wherein the first downlink carrier comprises a first plurality of synchronization signals in a time interval, fig. 5b, [0049] synchronization signals 516 in cell 510; for instance, there are two synchronization signals (PSS and SSS) in subframe 540; 
transmit a second downlink carrier corresponding to a second carrier type, fig. 5b, [0049] narrow-band cell 520, wherein the second downlink carrier comprises a second plurality fig. 5b, [0049] synchronization signals 516 in cell 510; for instance, there are two synchronization signals (PSS and SSS) in subframe 540, 
and wherein, in the time interval, the first plurality of synchronization signals of the first downlink carrier are offset, in symbols, from the second plurality of synchronization signals of the second downlink carrier, synchronization signals 516 in cell 510 offset from synchronization signals 516 in cell 520; and 
communicate with one or more wireless devices via the first downlink carrier and the second downlink carrier, see fig. 1a, also see fig. 7a, for base station communication with EU: for instance, as disclosed in [0034]-[0035] base station communication with UE 150.

Regarding claim 11. Larsson discloses, wherein the first plurality of synchronization signals comprise primary synchronization signals (PSS) of the first downlink carrier and secondary synchronization signals (SSS) of the first downlink carrier, fig. 5b, [0049] synchronization signals (PSS and SSS) 516 in cell 510.

Regarding claim 12. Larsson discloses, wherein the second plurality of synchronization signals comprise primary synchronization signals (PSS) of the second downlink carrier and secondary synchronization signals (SSS) of the second downlink carrier, fig. 5b, [0049] synchronization signals (PSS and SSS) 516 in cell 520.

Regarding claim 13. Larsson discloses, wherein, in the time interval, the first plurality of synchronization signals of the first downlink carrier do not overlap, in time, any of the second fig. 5b, [0049] synchronization signals (PSS and SSS), no overlap; for, PSS/SSS in 516 in cell 510 do not overlap with PSS/SSS in cell 520.

Regarding claim 16. Larsson discloses, wherein transmissions via the first downlink carrier of the first carrier type have a larger coverage area than transmissions via the second downlink carrier of the second carrier type, fig. 5b, [0049].

Regarding claim 17. Larsson discloses, wherein the first downlink carrier of the first carrier type and the second downlink carrier of the second carrier type are Long-Term Evolution (LTE) carriers, fig. 5b, [0049].

Regarding claim 18. Larsson discloses, wherein the time interval is at least one of: a slot; a subframe; a transmission time interval (TTI); or a plurality of symbols, fig. 5b, [0049], subframe 540.

Regarding claim 19. Larsson discloses A computer-readable medium storing instructions that, when executed, cause: 
transmittting a first downlink carrier corresponding to a first carrier type, wherein the first downlink carrier comprises a first plurality of synchronization signals in a time interval, fig. 5b, [0049] synchronization signals 516 in cell 510; for instance, there are two synchronization signals (PSS and SSS) in subframe 540;
fig. 5b, [0049] narrow-band cell 520, wherein the second downlink carrier comprises a second plurality of synchronization signals in the time interval, fig. 5b, [0049] synchronization signals 516 in cell 510; for instance, there are two synchronization signals (PSS and SSS) in subframe 540, 
and wherein, in the time interval, the first plurality of synchronization signals of the first downlink carrier are offset, in symbols, from the second plurality of synchronization signals of the second downlink carrier, synchronization signals 516 in cell 510 offset from synchronization signals 516 in cell 520; and 
communicating with one or more wireless devices via the first downlink carrier and the second downlink carrier, see fig. 1a, also see fig. 7a, for base station communication with EU: for instance, as disclosed in [0034]-[0035] base station communication with UE 150.

Regarding claim 20. Larsson discloses, wherein the first plurality of synchronization signals comprise primary synchronization signals (PSS) of the first downlink carrier and secondary synchronization signals (SSS) of the first downlink carrier, fig. 5b, [0049] synchronization signals (PSS and SSS) 516 in cell 510.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Larsson et al. US 2014/0141792 hereinafter Larsson Kaikkonen et al 2010/0322291 A1 hereinafter Kaikkonen.
Regarding claim 6. Larsson does not explicitly disclose but Larsson as modified with Kaikkonen discloses further comprising transmitting, to the one or more wireless devices, one or more messages indicating one or more offsets between the first plurality of synchronization signals and the second plurality of synchronization signals, reference is made to Kaikkonen [0065]; two messages transmitted to UE; and indication of offset for, information such as a time offset correlating to the secondary carrier by primary carriers (time+the NB 17 SFN-SFN offset time). 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Larsson with Kaikkonen for the UE to correlate time  without doing a lengthy and impractical blind search, see abstract and [0065].

Regarding claim 15. Larsson does not explicitly disclose but Larsson as modified with Kaikkonen discloses, wherein the instructions, when executed by the one or more processors, cause the base station to transmit, to the one or more wireless devices, one or more messages indicating one or more offsets between the first plurality of synchronization signals and the second plurality of synchronization signals, reference is made to Kaikkonen fig. 6 and [0065] for two messages transmitted to UE; and indication of offset for, information such as a time offset correlating to the secondary carrier by primary carriers (time+the NB 17 SFN-SFN offset time). 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Larsson with Kaikkonen for the UE to correlate time  without doing a lengthy and impractical blind search, see abstract and [0065].

Allowable Subject Matter
Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 recites that, wherein, in the time interval, the second plurality of synchronization signals of the second downlink carrier overlap, in time, with a control channel of the first downlink carrier.
This combination of features requiring overlapping in time of the second plurality of synchronization signals of the second downlink carrier with a control channel of the first downlink carrier is not disclosed in the art. 
Claim 14 recites similar limitations and for the same reasons is objected to  as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        05/26/2021.


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414